OPINION — AG — ** LICENSE FEES — FOREIGN CORPORATIONS ** (1) 28 O.S. 111 [28-111] THE A.G. IS OF THE OPINION THAT A SUIT SHOULD BE FILED TO TEST VALIDITY OF BOTH THE FIRST AND SECOND UNDERSCORED PROVISIONS OF 28 O.S. 111 [28-111] ; TEST SAID SECOND UNDERSCORED PROVISIONS RELATING TO DELAY PENALTY, AND HENCE SUGGESTS THAT YOU CALL TO THE ATTENTION OF THE GOVERNOR THE NAME OF THE CORPORATION, SUCH AS IS REFERRED TO IN YOUR FIRST QUESTION, AND THE FACTS AND CIRCUMSTANCES RELATING TO ITS DELINQUENCY. (2) UNDER THE FACTS SET FORTH IN SAID QUESTION YOU SHOULD FILE THAT AFFIDAVIT OR AFFIDAVITS REFERRED TO THEREIN WITHOUT AT THE SAME TIME REQUIRING THE PAYMENT OF THE DELAY PENALTY SET FORTH . (FOREIGN CORPORATION, ALIEN OWNERSHIP, FEES, LICENSING, CORPORATION, CAPITAL INVESTED) CITE: 28 O.S. 111 [28-111], 74 O.S. 18 [74-18](B) (FRED HANSEN)